UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One)  QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011  Transition report under section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 000-31380 APPLIED MINERALS, INC. (Exact name of registrant as specified in its charter) Delaware 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) (800) 356-6463 (Issuer’s Telephone Number, Including Area Code) Former name, former address, and former fiscal year, if changed since last report: Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO □ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer □ Accelerated Filer Non-accelerated Filer □ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES □ NO x The number of shares of the registrant’s common stock, $0.001 par value per share, outstanding as of August 3, 2011 was 75,686,825. DOCUMENTS INCORPORATED BY REFERENCE:None. APPLIED MINERALS, INC. AND SUBSIDIARY (An Exploration Stage Company) SECOND QUARTER 2-Q TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page(s) Item 1. Consolidated Financial Statements Consolidated Balance Sheets at June 30, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Operations (unaudited) for the Three Months Ended June 30, 2011 and 2010 5 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended June 30, 2011 and 2010 7 Condensed Notes to the Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II.OTHER INFORMATION Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures Certification under Sarbanes-Oxley Act of 2002 PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS APPLIED MINERALS, INC. AND SUBSIDIARY (An Exploration Stage Mining Company) CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (Restated) Current Assets Cash and cash equivalents $ $ Accounts receivable Mining supplies inventory - 0 - Deposits and prepaids Total Current Assets Property and Equipment Land and tunnels Land improvements Buildings Mining equipment Milling equipment Laboratory equipment Office furniture and equipment Vehicles Less:Accumulated Depreciation ) ) Total Property and Equipment Other Assets Assets held for sale Deferred financing cost Total Other Assets TOTAL ASSETS $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 3 APPLIED MINERALS, INC. AND SUBSIDIARY (An Exploration Stage Mining Company) CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (Restated) Current Liabilities Accounts payable and accrued liabilities $ $ Stock awards payable Current portion of notes payable Current portion of leases payable Total Current Liabilities Long-Term Liabilities Long-term portion of notes payable Long-term portion of leases payable - 0 - Convertible debt (PIK Notes) Total Long-Term Liabilities Other Liabilities Liabilities from discontinued operations - 0 - Total Other Liabilities - 0 - TOTAL LIABILITIES Commitments and Contingencies - 0 - - 0 - Stockholders’ Equity (Deficit) Preferred stock, $0.001 par value, 10,000,000 shares authorized, noncumulative, nonvoting, nonconvertible, none issued or outstanding - 0 - - 0 - Common stock, $0.001 par value, 120,000,000 shares authorized, 75,677,789 and 69,704,393 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit prior to the exploration stage ) ) Accumulated deficit during the exploration stage ) ) Total Applied Minerals, Inc. stockholders’ equity (deficit) ) Non-controlling interest Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying condensed notes are an integral part of these financial statements. 4 APPLIED MINERALS, INC. AND SUBSIDIARY (An Exploration Stage Mining Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Period January 1, 2009 (Beginning of For the three months ended For the six months ended Exploration June 30 June 30 Stage) through June 30, 2011 REVENUES $ $
